UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6705



ALONZO S. SESSOMS,

                                             Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; T. JOHNSON, Head Nurse;
JANE DOE; JOHN DOE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-302-7)


Submitted:   September 14, 2000           Decided:   October 5, 2000


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alonzo S. Sessoms, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonzo S. Sessoms appeals the district court’s order dismiss-

ing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    A dismissal without prejudice is not reviewable by the

court unless the reasons stated for the dismissal clearly disclose

that no amendment to the complaint could cure its defects.      See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).    In the present case, the district court

properly found that Sessoms failed to allege all of the elements

necessary to support his claim of deliberate indifference to a

serious medical need.    Because Sessoms can cure these defects by

amending his complaint, we dismiss this appeal.    We deny Sessoms’

motion for appointment of counsel and his motion for a jury trial.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                  2